COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                     01-14-00033-CR
Style:                            Eric Alonzo Greer
                                  v. The State of Texas
Date motions filed*:              May 8 and May 12, 2014
Type of motion:                   Motions for extension of time to file reporter’s record
Party filing motions:             Court Reporter
Document to be filed:             Reporter’s Record

Is appeal accelerated?       No

If motion to extend time:
         Original due date:                               February 7, 2014
         Number of previous extensions granted:                      1           Current Due date: May 8, 2014
         Date Requested:                                  June 9, 2014

Ordered that motion is:

                   Granted — motion filed May 12, 2014
                    If document is to be filed, document due: June 9, 2014
                            The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot) — motion filed May 8, 2014
                   Other: _____________________________________
          The motion for extension of time to file the reporter’s record filed on May 8, 2014, is dismissed as moot. The
          motion for extension of time to file the reporter’s record filed on May 12, 2014, is granted. The reporter’s record
          is due to be filed with the Clerk of this Court on June 9, 2014.




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: May 29, 2014




November 7, 2008 Revision